Title: Notes of Cabinet Meeting on Edmond Charles Genet, 23 July 1793
From: Jefferson, Thomas
To: 


July 23. 1793. A meeting at the Pr’s of the 3 heads of departments and E.R.
Genet had told me about a fortnight ago that he had come here with instructions to let all his contracts to the lowest bidder of sufficient ability, that he had been privately admonished however at the same time by some individuals who had been in America that, if he meant to succeed, he must put his contracts into the hands of Rob. Morris &c. who were all-powerful in the government. That he paid little regard to this, and pursuing rigorously the plan of his instructions he had failed, as I knew, meeting to every proposition for obtaining money, the decided opposition of the Secy. of the Treasury.—Knowing as I did how decidedly the Sy. of the Tr. had been against every the smallest advance beyond what was actually exigible, and even for a day, I was attentive to him. He continued, that he had now found out that if he would put the contract into the hands of Mr. Hamilton’s friends he could get money. That he had already been in treaty with Cuningham & Nesbit, had agreed with  them on terms mutually acceptable tho’ not as good as in the way pointed out in his instructions, and that Mr. Hamilton had also agreed, tho’ it was not yet in writing. I could not help saying ‘are you sure Colo. H. is agreed. I think it impossible.’ I am sure says he, and you shall see. Accordingly at this meeting Colo. H. proposes to agree to pay the orders of Mr. Genet to the amount of the instalments of this year that is to say, to note at the treasury those orders as presented, and to say to the persons that such a sum will be paid at the day of the instalment and he presented a letter ready cut and dry for the purpose. The Presidt. came into it at once, on account of the distresses of the refugees from St. Domingo, for whom some of it was to be used. Knox asked no other question than whether it was convenient to the treasury. I agreed to it on my old grounds, that I had no objections to an advance. E.R. alone was afraid, and insisted the Secy. of the Try. should present a written paper to each holder of a bill letting them see that we would pay for the government of France on such a day such a sum, so that if a counter-revolution should take place between this and the day (to wit, some day in Sep. and another in Nov.) in time to be known here, we should not be held to pay to the holder but to the new government. Hamilt. agreed to arrange this with E.R. which in private he will easily do.
At this meeting (E.R. being called away on business) I proposed an answer to Genet’s letter of July 9. on French property taken by the English in American bottoms, which was agreed to in toto—Also an answer to his letter of June 14. covering protests of Consuls about Admiralty courts arresting their prizes. To this it was thought some additions were necessary, and particularly Knox proposed some notice should be taken of the expressions towards the Presidt. personally. So it was referred to another day.
The Presidt. mentioned that we must shortly determine what was to be done with Mr. Genet, that in his own opinion his whole correspondence should be sent to G. Morr’ with a temperate but strong representation of his conduct, drawing a clear line between him and his nation, expressing our friendship to the latter, but insisting on the recall of Genet, and in the mean time that we should desire him either to withdraw or cease his functions. Hamilton hereon made a long speech exhorting the Presidt. to firmness, representing that we were now in a crisis whereon the continuance of the government or it’s overthrow by a faction depended, that we were still in time to give the tone to the public mind by laying the whole proceedings before them, and that this should be done in addition to what he had proposed. That as yet the great body of the people could be kept on the right side by proper explanations, but that if we let the incendiaries go on, they would soon have taken side with them.—Knox told some little stories to aggravate the  Pr. To wit, that Mr. King had told him, that a lady had told him, that she had heard a gentleman say that the Pr. was as great a tyrant as any of them and that it would soon be time to chase him out of the city—that Mr. Stagg lately from N. York had told him that the St. Tammany society now had meetings to the number of 500. persons, and that Consul Hauterive appeared to be very intimate with them.
The President also desired us to reflect on the question of calling Congress.
Hamilton and Knox told the President they had extorted from Beach a confession that Pascal (one of the Secretaries of Genet) sent him the queries inserted in his paper 2 or 3 days ago and to one of which the Visct. Noailles gave the lie in the paper of to-day. He said Talon had never been but twice to his house, which was to public dinners, and that he had dined once with Talon, in a large company.

